On December 22, 1980, Richard Harin filled out an application to receive assigned risk coverage for his previously registered automobile. The temporary New York State insurance identification card (FS 75) issued to him on that date contained the following language: “If vehicle is already registered — The coverage becomes effective in accordance with the rules of the New York Automobile Insurance Plan. Such effective date to be indicated on the Notice of Assignment to be mailed to the Applicant by the Plan”.
On January 1, 1981, Harin was involved in an accident with Janet Gonzalez, who was insured by plaintiff Allstate Insurance Company. On January 9, 1981, defendant received Harin’s application from the New York Automobile Insurance Plan (hereinafter the Plan) and the notice of assignment mailed to Harin indicated an effective coverage date of January 9, 1981.
Special Term incorrectly concluded that defendant’s coverage of Harin commenced on December 22, 1980. The FS 75 form received by Harin on December 22,1980 specifically referred to the rules of the Plan to áscertain the effective date of coverage. New York Automobile Insurance Plan § 11 (B) (1) provides: “The liability coverages requested shall be effective as of 12:01 a.m. on the day of receipt of the request in the office of the insurer unless the request was submitted by certified mail”.
There is no claim that the request was submitted by certified mail, or that it was received on any date other than January 9, 1981. Nothing contained in New York Automobile Insurance Plan § 11 (F) is to the contrary. Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.